                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                Richmond Division
                                                                                   U.S. DISTRICT COURT
                                                                                   RICHMOND, VA
DONALD LEE HINTON,

       Plaintiff,

V.                                                                 Civil Action No. 3:16CV222

P. McCABE, et al.,

       Defendants.

                                MEMORANDUM OPINION

        Donald Lee Hinton, a Virginia inmate proceeding prose and informa pauperis, filed this

42 U.S.C. § 1983 action. By Memorandum Opinion and Order entered on March 29, 2018, the

Court granted Defendant Dr. Calhoun's Motion for Summary Judgment. (ECF Nos. 91, 92.) In

his remaining claim, Hinton contended that Nurse Patricia McCabe denied him adequate medical

care during his incarceration in the Lawrenceville Correctional Center ("LCC").      Defendant

McCabe filed a Motion for Summary Judgment and provided Hinton with notice pursuant to

Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975).        However, Hinton did not respond.

Accordingly, by Memorandum Opinion and Order entered on June 12, 2018, the Court granted

Defendant McCabe's Motion for Summary Judgment and dismissed the action.

       Thereafter, Hinton credibly asserted that he never received the Motion for Summary

Judgment filed by Defendant McCabe on March 29, 2018.           Accordingly, by Memorandum

Opinion and Order entered on August 17, 2018, the Court vacated the June 12, 2018 Memorandum

Opinion and Order, mailed the Motion for Summary Judgment and accompanying Memorandum

in Support to Hinton, and permitted Hinton time to file a response. (ECF No. 114, 115.) After an

extension of time, Hinton filed a "Motion to Deny Defendant's Motion for Summary Judgment."
("Opposition," ECF No. 120 (capitalization corrected).) By Memorandum Opinion and Order

entered on October 2, 2018, the Court granted Defendant McCabe's Motion for Summary

Judgment and dismissed the action. (ECF Nos. 123, 124.)

        On October 12, 2018, Hinton filed a Motion to Alter or Amend the Judgment pursuant to

Federal Rule of Civil Procedure 59(e) ("Rule 59(e) Motion," ECF No. 125). See MLC Auto., LLC

v. Town ofS. Pines, 532 F.3d 269, 277-78 (4th Cir. 2008) (stating that filings made within twenty-

eight days after the entry of judgment are construed as Rule 59(e) motions (citing Dove v.

CODESCO, 569 F.2d 807,809 (4th Cir. 1978))).

        "[R]econsideration of a judgment after its entry is an extraordinary remedy which should

be used sparingly." Pac. Ins. Co. v. Am. Nat'/ Fire Ins. Co., 148 F.3d 396, 403 (4th Cir. 1998)

(citation omitted) (internal quotation marks omitted). The United States Court of Appeals for the

Fourth Circuit recognizes three grounds for relief under Rule 59(e): "(1) to accommodate an

intervening change in controlling law; (2) to account for new evidence not available at trial; or (3)

to correct a clear error of law or prevent manifest injustice." Hutchinson v. Staton, 994 F.2d 1076,

1081 (4th Cir. 1993) (citing Weyerhaeuser Corp. v. Koppers Co., 771 F. Supp. 1406, 1419 (D.

Md. 1991); Atkins v. Marathon LeTourneau Co., 130 F.R.D. 625, 626 (S.D. Miss. 1990)). Hinton

does not explicitly address any of the above recognized grounds for reliefin his Rule 59(e) Motion.

However, the Court construes Hinton to argue that the Court should grant his Rule 59(e) Motion

"to correct a clear error of law or prevent manifest injustice." Id.

       First, Hinton takes issue with the fact that Defendant McCabe filed a document that the

Court referred to as a "response" to Hinton's Opposition to Defendant McCabe's Motion for

Summary Judgment. (Mem. Supp. Rule 59(e) Mot. 2, ECF No. 126; see ECF Nos. 122, 123, at

2.) Hinton claims he never received this "response." (Id.) Although this submission was called a



                                                  2
"response,'' it was truly a reply to Hinton's Opposition to the Motion for Summary Judgement

filed by Defendant McCabe. Although it is unfortunate that Hinton purportedly failed to receive

this reply, his lack of receipt of the reply does not require vacating the Memorandum Opinion and

Order granting summary judgment. Hinton was notified of his right to file responsive materials

and had his sole procedural opportunity to present evidence opposing the Motion for Summary

Judgment when he filed his Opposition. Hinton had no procedural right to file a response of any

sort to the reply. See E.D. Va. Loe. Civ. R. 7(F). Thus, Hinton fails to demonstrate that vacating

the prior opinion is necessary to "to correct a clear error oflaw or prevent manifest injustice." Fed.

R. Civ. P. 59(e).

       Next, Hinton contends that the Court is biased against him because it has described his

submissions as improperly labeled or procedurally incorrect and because he is an inmate. (Mem.

Supp. Rule 59(e) Mot. 3.) Contrary to Hinton's belief, unfavorable "judicial rulings alone almost

never constitute a valid basis for bias'' or a valid reason to demand recusal of a judge. Liteky v.

United States, 510 U.S. 540, 555 (1994) (citation omitted). Hinton has not demonstrated that the

undersigned harbors any bias against him or any circumstance where the impartiality of the

undersigned might be reasonably questioned. See 28 U.S.C. §§ 144,455. Accordingly, the Court

discerns no clear error of law or manifest injustice in the dismissal of Hinton's complaint.

       Finally, the remainder of Hinton's Rule 59(e) Motion continues to re-argue his claims and

his response to the Motion for Summary Judgment. However, a "Rule 59(e) motion may not be

used to relitigate old matters, or to raise arguments or prevent evidence that could have been raised

prior to the entry of judgment." Pac. Ins. Co., 148 F.3d at 403 (quoting 11 Charles Alan Wright

& Arthur R. Miller, Federal Practice and Procedure§ 1810.1 at 127-28 (2d ed. 1995)).




                                                  3
       Because Hinton fails to identify any clear error of law in the Court's conclusions or any

other ground for relief under Rule 59(e), his Rule 59(e) Motion (ECF No. 125) will be DENIED.

       An appropriate Order shall issue.


                                                               Isl           ,..
Date: }IJ4,-...~   U'l '1                      John A. Gibney, Jr.
                                               United Slalcs Distric J
Richmon(, Virginia




                                              4
